          Case 1:20-cv-11104-WGY Document 156 Filed 02/05/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS




VICTIM RIGHTS LAW CENTER et al.,

                             Plaintiffs,
                                                        Case Number: 1:20-cv-11104
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education et al.,
                                                        UNOPPOSED MOTION FOR
                                                        LEAVE TO FILE EXHIBIT UNDER
                             Defendants.                SEAL




         Pursuant to Local Rule 7.2, Plaintiffs move for an order granting leave to file under seal

Exhibit A to Plaintiff Mary Doe’s Supplemental Declaration. Exhibit A is the Student Handbook

at Mary Doe’s college, which was revised as of August 2020. Mary Doe’s declaration references

the provision titled Gender Discrimination & Harassment, Sexual Misconduct & Harassment,

Stalking, and Intimate Partner Violence (pages 84-115) as indicative of her college’s interpretation

and application of Defendants’ Final Rule.

         As grounds for filing under seal, Plaintiffs state that this document reveals the name of

Mary Doe’s college. Because Mary Doe attends a college with a small student population, the

public filing of the Student Handbook naming her college makes it highly likely that Mary Doe’s

identity would be revealed through this litigation, and that she would subsequently be subject to

further harassment and retaliation. Pursuant to the Court’s standing order regarding sealing court

documents, Plaintiffs also submit the affidavit of Natalie Fleming Nolen in support of this motion.

         Plaintiffs believe it important for the Court to to review this document in connection with
         Case 1:20-cv-11104-WGY Document 156 Filed 02/05/21 Page 2 of 4




the Mary Doe Supplemental Declaration, and given the Court’s request for this policy (ECF No.

154), Plaintiffs respectfully request that the Court grant leave to file this document under seal.



Dated:        February 5, 2021                 Respectfully submitted,



                                               By:    /s/ Evan M. Harris
                                                      Evan M. Harris
                                                      Natalie A. Fleming Nolen
                                                      Julie O’Neill
                                                      Vanshika Vij
                                                      Caitlin A. Crujido
                                                      Robin A. Smith
                                                      Morrison & Foerster LLP
                                                      2100 L Street, NW, Suite 900
                                                      Washington, DC 20037
                                                      Telephone: 202.887.1500

                                                      Emily Martin
                                                      Neena Chaudhry
                                                      Sunu Chandy
                                                      Shiwali G. Patel
                                                      Elizabeth Tang
                                                      National Women’s Law Center
                                                      11 Dupont Circle, NW, Suite 800
                                                      Washington, DC 20036
                                                      Telephone: 202.588.5180

                                                      Diane L. Rosenfeld
                                                      Attorney at Law
                                                      Mass. Bar Number 668275
                                                      Cambridge, MA 02138

                                                      Attorneys for Plaintiffs




                                                  2
        Case 1:20-cv-11104-WGY Document 156 Filed 02/05/21 Page 3 of 4




                        LOCAL RULE 7.1(A)(2) CERTIFICATION


       I hereby certify that I conferred with counsel for Defendants on the foregoing motion,
and there was no opposition.
                                            /s/ Evan M. Harris
                                            Evan M. Harris




                                               3
        Case 1:20-cv-11104-WGY Document 156 Filed 02/05/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that a copy of this UNOPPOSED MOTION FOR LEAVE TO FILE UNDER

SEAL, was served this day on all parties via the Court’s electronic case filing system.



Date: February 5, 2021                                              /s/ Evan M. Harris




                                                4
